Acheson, J.
Whatever may have been the real purpose of the defendants in using the pulsometer and the water-jet pipe, the effect of the discharge of the water upon the lop of the revolving screen was as slated in the fourth finding of fact. Indeed, with the amount of water used, it is *380not easy to see how the result could be otherwise. The conclusion above stated, upon this question of fact is, I think, fully warranted b,y the evidence. Now, to hold that to constitute infringement the water must enter the screen at the end where the material to be washed enters, would be a very narrow and unreasonable construction of the patent. The claims are not so limited in their terms. Manifestly, if'water in sufficient quantity is elevated and then fed to the screen through the upper side thereof as it revolves, the beneficial result of the invention is attained substantially in the manner contemplated by .the inventor. It 'is here worthy of note that the specification states that a steam siphon pump may be used for elevating the water, either as an adjunct to the chain and buckets, or in place thereof, as may be found desirable. And the specification describes the discharge of the water as “at or about the same point as the buckets of the elevator B discharge their contents,” — the material to be treated. I am of the opinion, then, that the defendants are liable as infringers of the plaintiffs’ patent. Upon any fair construction of the contract, the licenses in evidence, I think, only conferred each the privilege of using one patented machine; and as the defendants had on their dredging-boat two machines, they would be chargeable with two license fees, if the established fee were adopted as an arbitrary standard of damages. But I am of the opinion that while the license fee affords proper guidance in the ascertainment of the damages, yet regard should be had, also, to the qualifying circumstances of the case, to the end that the finding may be for the actual damages sustained by the plaintiffs, agreeably to the principles announced by the supreme court in Birdsall v. Coolidge, 93 U. S. 64. Now, the infringement here, it would seem, was not characterized by any bad' faith, and it only lasted about six months, and this period included the winter season. It seems to me, then, upon much reflection, that the sum of $1,000 in full compensation of the damages sustained by the plaintiffs, would be a just and reasonable allowance. And now, June 9, 1890, the court finds in favor of the plaintiffs, and that the defendants infringed the first and third claims of the reissued letters patent sued on, and that as and for their damages the plaintiffs recover from the defendants the sum of $1,000. Let judgment be entered upon the finding of the court for the plaintiffs in the sum of $1,000, and costs.